DETAILED ACTION
In response to the amendment filed on 05/02/2022, all the amendments to the claims have been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (USPAPN 2015/0051480).
Regarding claim 1, Hwang discloses:
an interface configured to: provide 3D image data of the object (see para [89] and fig 1 and 3, an imaging device for acquiring external medical images 50, wherein as specified in para [69] and [70], the external medical images 50 may be 3D), and
provide a sequence of images of the object (see para [93], [95], [98], and fig 3, an imaging device for acquiring N cycle images during a predetermined period of a cycle, wherein the N cycle images may be ultrasound images); and
a processor configured to: obtain a personalized 3D model of the object by applying a model-based segmentation to the 3D image data of the object (see para [89] and fig 3, obtaining a personalized 3D model in step 213, by segmenting organs in one of the external medical images 50, using an average model generated in step 212), and
continuously adapt the personalized 3D model to object structures in the sequence of images of the object, wherein the personalized 3D model is a deformable model (see para [98], [103], and fig 3 and 7, the personalized 3D model generated in step 213 is deformed to fit each of the N cycle images in step 214, wherein the deformation is performed in an iterative manner, as described in detail in the incorporated reference Zhang (“Iterative point matching for registration of free-form curves and surfaces”)).
Regarding claim 2, Hwang further discloses a display configured to display an overlay of the adapted personalized 3D model and the sequence of images of the object (see para [93] and fig 7, superimposing the personalized 3D model on the cycle images).
Regarding claim 3, Hwang further discloses:
an image acquisition apparatus configured 3to: acquire 3D image data of the object (see rejection of claim 1, the imaging device for acquiring external medical images 50, wherein the external medical images 50 may be 3D); and
generate a plurality of images of the object (see rejection of claim 1, an imaging device for acquiring N cycle images); and
the image processing apparatus according to claim 1 (see rejection of claim 1, and Hwang para [141], a computer).
Regarding claim 4, Hwang further discloses:
wherein the image acquisition apparatus is configured to: acquire a 3D image of the object (see para [65] and [70], the external medical images may be 3D ultrasound images) and
generate a sequence of images of the object (see para [95], the N cycle images may be 2D ultrasound images).
Regarding claim 5, Hwang further discloses wherein the image acquisition apparatus is an ultrasound system (see rejection of claim 4, the external medical images and the N cycle images are all ultrasound images).
Regarding claim 6, Hwang discloses everything claimed as applied above (see rejection of claim 1).
Regarding claim 7, Hwang further discloses wherein, during adapting the personalized 3D model, spatial information is provided by the personalized 3D model of the object (see para [98] and [103], 3D spatial information of the personalized 3D model is provided for the fitting).
Regarding claim 8, Hwang further discloses wherein the personalized 3D model is adapted to one or more images of the sequence of images by replicating and/or stacking the one or more images (see para [93] and fig 7, fitting the personalized 3D model to the N cycle images includes superimposing the personalized 3D model on the cycle images).
Regarding claim 9, Hwang further discloses wherein for adapting the personalized 3D model to one or more images of the sequence of images of the object, landmarks are provided for registration of an individual object geometry with the personalized 3D model of the object (see para [102], using landmark points for fitting the personalized 3D model to the N cycle images).
Regarding claim 13, Hwang further discloses wherein the sequence of images of the object is generated at a rate of more than 10 Hz (see para [57], 2-18 Hz).
Regarding claim 14, Hwang discloses everything claimed as applied above (see rejection of claim 1 and para [141], a computer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Wächter-Stehle et al. (WO 2015/139937).
Regarding claim 10, Hwang discloses everything claimed as applied above (see rejection of claim 6), however, does not disclose wherein the personalized 3D model is provided as a mesh of triangles and is adapted to minimize a model energy comprising an internal and external energy (i.e., Hwang discloses that the personalized 3D model is deformed to fit 2D images, however, does not specify how).
In a similar field of endeavor of fitting a 3D deformable model to a 2D image, Wächter-Stehle discloses wherein the personalized 3D model is provided as a mesh of triangles and is adapted to minimize a model energy comprising an internal and external energy (see p7 line 29 through p8 line 28 and fig 3, a 3D mesh model is fitted to a 2D image by minimizing a total energy comprising of external energy and internal energy, wherein the external energy is derived from target points and the internal energy is derived from deviations between mesh states).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang with Wächter-Stehle, and generate a personalized 3D model to be fitted to 2D images, as disclosed by Hwang, wherein the fitting includes minimizing an energy function derived from external and internal energy, as disclosed by Wächter-Stehle, for the purpose of achieving improved reliability and accuracy (see Wächter-Stehle p2 lines 13-15).
Regarding claims 11 and 12, Hwang and Wächter-Stehle disclose everything claimed as applied above (see rejection of claim 10, the external derived from target points and the internal energy derived from deviations between mesh states).










Response to Arguments
Arguments regarding the rejection under 101 and 112(b)
In view of the claim amendments and the applicant’s arguments, these rejections have been withdrawn.

Arguments regarding the prior art rejection
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that Hwang fails to disclose the subject matter of the claim, specifically because:
i) While Hwang discloses mapping a personalized organ model to images of the organ, Hwang does not disclose adapting the personalized organ model to organ “structures” within the image.
The examiner respectfully disagrees. Hwang (para [98] and [103]) discloses that the personalized 3D model is fitted to “landmark points of the organ” in the ultrasound images. Since the applicant’s claim does not explicitly define the “object structures” sufficiently enough to be distinguished from Hwang’s landmark points of the organ, Hwang’s landmark points of the organ read on the claimed “object structures”.




ii) Hwang does not disclose that the fitting is continuously repeated. The examiner respectfully disagrees for the following reasons:
a) Hwang (para [98]) recites that such fitting of the model employs an iterative algorithm disclosed in an incorporated reference (Zhang), therefore, adapts “continuously”.
b) Hwang para [98] and [103] also discloses that the 3D model is fitted to each of the N cycle images. Since the fitting does not stop after the first N cycle image, but continues on to the rest of the N cycle images, the fitting is performed “continuously”.
In view of the above reasons, it is concluded Hwang discloses the subject matter of applicant’s claim 1. Claim 6 recites subject matter similar to claim 1, therefore, the rejection is maintained for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668